

116 S4676 IS: Small Business Debt Relief Extension Act of 2020
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4676IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Coons (for himself, Mr. Cardin, Ms. Klobuchar, Mrs. Shaheen, Ms. Cantwell, Mr. Markey, Ms. Hirono, Mrs. Gillibrand, Mr. Van Hollen, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo improve the debt relief program under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the Small Business Debt Relief Extension Act of 2020.2.Subsidy for certain loan payments(a)In generalSection 1112 of the CARES Act (15 U.S.C. 9011) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by inserting , without regard to the date on which the covered loan is fully disbursed and subject to availability of funds after status; (ii)by amending subparagraphs (A) and (B) to read as follows:(A)with respect to a covered loan approved by the Administration before the date of enactment of this Act and not on deferment—(i)except as provided in clauses (ii) and (iii), for the 6-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed;(ii)for the 11-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed, with respect to a covered loan that—(I)is described in subsection (a)(1)(B) or is a loan guaranteed by the Administration under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) other than a loan described in clause (i) or (ii) of subsection (a)(1)(A); and(II)is made to a borrower operating primarily in an industry other than an industry that is assigned a North American Industry Classification System code beginning with 61, 71, or 72; and(iii)for the 18-month period beginning with the next payment due on the covered loan after the covered loan is fully disbursed, with respect to—(I)a covered loan described in paragraph (1)(A)(i) or paragraph (2) of subsection (a); or(II)any covered loan made to a borrower operating primarily in an industry that is assigned— (aa)a North American Industry Classification System code beginning with 61, 71, or 72; or (bb)the North American Industry Classification System Code 485510;(B)with respect to a covered loan approved by the Administration before the date of enactment of this Act and on deferment—(i)except as provided in clauses (ii) and (iii), for the 6-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed;(ii)for the 11-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed, with respect to a covered loan described in subclause (I) or (II) of subparagraph (A)(ii); and(iii)for the 18-month period beginning with the next payment due on the covered loan after the deferment period and after the covered loan is fully disbursed, with respect to a covered loan described in subclause (I) or (II) of subparagraph (A)(iii); and; and(iii)in subparagraph (C)—(I)by striking covered loan made and inserting covered loan approved by the Administration;(II)by striking 6 months after and inserting 18 months after; (III)by inserting (or, for a covered loan made by an intermediary to a small business concern using loans or grants received under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) or guaranteed by the Administration under the Community Advantage Pilot Program of the Administration, for the 12-month period) after 6-month period; and(IV)by inserting after the covered loan is fully disbursed after due on the covered loan; and(B)by adding at the end the following:(4)Additional provisions for new loansWith respect to a loan described in paragraph (1)(C)—(A)the Administrator may further extend the 18-month period described in paragraph (1)(C) if there are sufficient funds to continue those payments; and(B)during the underwriting process, a lender of such a loan may consider the payments under this section as part of a comprehensive review to determine the ability to repay over the entire period of maturity of the loan.(5)EligibilityEligibility for a covered loan to receive such payments of principal, interest, and any associated fees under this subsection shall be based on the date on which the covered loan is approved by the Administration. (6)Authority to revise extensions(A)In generalAs part of preparing the reports under subsection (i)(5) that are required to be submitted not later than January 15, 2021, and not later than June 15, 2021, the Administrator conduct an evaluation of whether amounts made available to make payments under this subsection are sufficient to make the payments for the period described in paragraph (1).(B)PlanIf the Administrator determines under subparagraph (A) that the amounts made available to make payments under this subsection are insufficient, the Administrator shall—(i)develop a plan to proportionally reduce the number of months provided for each period described in paragraph (1), while ensuring all amounts made available to make payments under this subsection are fully expended; and(ii)before taking action under the plan developed under clause (i), include in the applicable report under subsection (i)(5) the plan and the data that informs the plan.(7)Rule of constructionNothing in this subsection shall preclude a borrower from receiving full payments of principal, interest, and any associated fees as authorized by subsection.;(2)by redesignating subsection (f) as subsection (k); and(3)by inserting after subsection (e) the following:(f)Eligibility for new loansFor each individual lending program under this section, the Administrator may establish a minimum loan maturity period, taking into consideration the normal underwriting requirements for each such program, with the goal of preventing abuse under the program. (g)Limitation on assistanceA borrower may not receive assistance under subsection (c) for more than 1 covered loan of the borrower described in paragraph (1)(C) of that subsection.(h)TaxabilityFor purposes of the Internal Revenue Code of 1986—(1)any payment made under subsection (c) shall be treated as paid by the person on whose behalf such payment is made, (2)no amount shall be included in the gross income of the borrower by reason of a payment made under subsection (c), and(3)no deduction shall be denied or reduced, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by paragraph (2).(i)Reporting and outreach(1)Updated information(A)In generalNot later than 7 days after the date of enactment of the Small Business Debt Relief Extension Act of 2020, the Administrator shall make publicly available information regarding the modifications to the assistance provided under this section under the amendments made by such Act.(B)GuidanceNot later than 14 days after the date of enactment of the Small Business Debt Relief Extension Act of 2020, the Administrator shall issue guidance on implementing the modifications to the assistance provided under this section under the amendments made by such Act.(2)Publication of listNot later than 14 days after the date of enactment of the Small Business Debt Relief Extension Act of 2020, the Administrator shall transmit to each lender of a covered loan a list of each borrower of a covered loan that includes the North American Industry Classification System code assigned to the borrower, based on the records of the Administration, to assist the lenders in identifying which borrowers qualify for an extension of payments under subsection (c). (3)Education and outreachThe Administrator shall provide education, outreach, and communication to lenders, borrowers, district offices, and resource partners of the Administration in order to ensure full and proper compliance with this section, encourage broad participation with respect to covered loans that have not yet been approved by the Administrator, and help lenders transition borrowers from subsidy payments under this section directly to a deferral when suitable for the borrower.(4)NotificationNot later than 30 days after the date of enactment of the Small Business Debt Relief Extension Act of 2020, the Administrator shall mail a letter to each borrower of a covered loan that includes—(A)an overview of assistance provided under this section;(B)the rights of the borrower to receive that assistance; (C)how to seek recourse with the Administrator or the lender of the covered loan if the borrower has not received that assistance; and(D)the rights of the borrower to request a loan deferral from a lender, and guidance on how to do successfully transition directly to a loan deferral once subsidy payments under this section are concluded. (5)Monthly reportingNot later than the 15th of each month beginning after the date of enactment of the Small Business Debt Relief Extension Act of 2020, the Administrator shall submit to Congress a report on assistance provided under this section, which shall include—(A)monthly and cumulative data on payments made under this section as of the date of the report, including a breakdown by—(i)the number of participating borrowers;(ii)the volume of payments made for each type of covered loan; and(iii)the volume of payments made for covered loans made before the date of enactment of this Act and loans made after such date of enactment;(B)the names of any lenders of covered loans that have not submitted information on the covered loans to the Administrator during the preceding month; and(C)an update on the education and outreach activities of the Administration carried out under paragraph (3)..(b)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 1112 of the CARES Act (15 U.S.C. 9011). 